5 F.3d 543NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Chet Singh SIDHU, Defendant-Appellant.
No. 92-10365.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 31, 1993.*Decided Sept. 14, 1993.

Appeal from the United States District Court for the Northern District of California, No. CR-90-20128-JW;  James Ware, District Judge, Presiding.
N.D.Cal.
DISMISSED.
Before:  REAVLEY,** PREGERSON, and FERNANDEZ, Circuit Judges.


1
ORDER***


2
Defendant Chet Singh Sidhu pled guilty to one count of bribery of a public official, in violation of 18 U.S.C. 201(b)(1)(c).  In the plea agreement, Sidhu freely and voluntarily waived several rights, including the right to appeal adverse determinations of pretrial motions and the right to appeal a verdict of guilty if the matter were to go to trial.


3
We have held a defendant's waiver of his or her right to appeal to be generally enforceable.  See United States v. Torres, No. 92-50549, 1993 WL 267487, at * 1 (9th Cir.  July 21, 1993) (citing United States v. Navarro-Botello, 912 F.2d 318, 321-22 (9th Cir.1990), cert. denied, 112 S.Ct. 1488 (1992).


4
Accordingly, Sidhu's appeal is dismissed.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Hon.  Thomas M. Reavley, United States Circuit Judge, United States Court of appeals for the Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3